CONCURRING OPINION
By FRANKFURTER, J.
It is, of course, desirable to have a Court opinion, if one can be achieved without straining one’s conscience. I am sufficiently in agreement with Mr. Justice Minton’s construction of the Florida decree to be able to join him.
*517On my study of the record, I would dismiss the writ as improvidently granted. And for these reasons. After a case has been heard on the merits, it is to be disposed of on the precise issue that full study of the case discloses, and not on the basis of the preliminary examination of the questions that were urged in the petition for certiorari. Due regard for the working of the certiorari system requires this. In view of the fact that about 1,300 applications were made last term for leave to be heard (and this is a fair average of the volume of the Court’s business), determination during this sifting process of the jurisdictional merits in all these 1,300 cases can hardly be expected. Theory and practice alike reject any such notion. The inevitably cursory consideration that is normally given in a case on the preliminary round precludes the assumption that a tentative finding of a federal question will survive the thorough study of the record which consideration of a case on the merits implies. Therefore, it is that cases have again and again been dismissed for want of jurisdiction, i. e., a substantial federal question was found wanting; on the contrary, it became clear that the state court judgment rested on an adequate state ground.
The petition for writ of certiorari in this case vigorously argued that “The sole question is whether the courts of Ohio, under Article IV of the Constitution of the United States, are compelled to give full faith and credit to the entire decree, granting a divorce, and denying alimony, rendered by the court in Florida, the matrimonial domicile of the parties, following the decision of Thompson v. Thompson, 226 U. S., 551 [33 S. Ct., 129, 57 L. Ed., 347].”
The references to the Florida decree in the opinion of the Ohio Supreme Court — the two documents are hardly to be deemed conspicuously lucid — warranted, without more, a belief that the case did present the question formulated by petitioner. Such a question would, no doubt, raise an important problems in the construction of the Full Faith and Credit Clause.
But the course of the oral argument, for such is one of its functions, and an exacting scrutiny of the record, for such is the requirement of plenary consideration of a case, put in a very different light the decree of the Florida court and thereby the significance of the litigation in Ohio.
A study of the Florida decree, a portion of which is set out in the margin,1 in conjunction with Florida case law2 demonstrates, I believe, *518that Florida expressly disavowed any adjudication regarding claims to and in property situated in Ohio, the very properties which are the subject matter of the challenged Ohio decree. “The sole question” which the record of the case disclosed was that since Florida, by virtue of its decree, had made an adjudication foreclosing the creation of any interest, called by whatever name, in the property, that decree must constitutionally be respected by Ohio.
Thus, the sole question that survives is the power of Ohio, as a matter of its own policy, to define rights in property situated in Ohio in the circumstances of this case. A question of due process might be raised, though not successfully. Both the real property and securities, which had their locus in Ohio were subject to Ohio’s control in that both items constituted “property within the state.” Pennington v. Fourth National Bank, 243 U. S., 269, 271, 37 S. Ct., 282, 61 L. Ed., 713. In any event, it was not raised, and the claim under the Full Faith and Credit clause has evaporated, because Ohio merely dealt with property within its borders which Florida had not purported to affect.
Of course we have to go through all this reasoning to determine whether a substantial federal question was raised by reason of Ohio’s disregard of Florida’s decree. The Court not infrequently is required to find its way through a tangled or confused record in order to determine whether a state court judgment turned on a state ground or on a federal ground. In short, the Court has jurisdiction to decide whether it has jurisdiction. But when adequate analysis discloses that a state judgment amply rests on a state ground, we are barred from proceeding to the merits of the alleged federal question. The appropriate disposition is to dismiss the case for want of jurisdiction.

. “This court takes recognition of the fact that litigation is now pending in the state of Ohio relative to the recovery of * * * stocks and bonds as well as the settlement of other matters concerning property rights between the parties. This court recognizes that the courts of Ohio will have the ultimate determination of the question of property rights where the property itself is in the state of Ohio * * *•”


. Compare Burkhart v. Circuit Court of Eleventh Judicial Circuit, 146 Fla., 457, 1 So. (2d), 872, and Lucian v. Southern Ohio Savings Bank & Trust Co., 156 Fla., 370, 23 So. (2d), 674, with Pawley v. Pawley (Fla.), 46 So. (2d), 464, 28 A. L. R. (2d), 1358, and Sorrells v. Sorrells (Fla.), 82 So. (2d), 684.